Exhibit 99.1 Contacts: John McLaughlin Jennifer Williams PDL BioPharma, Inc. Cook Williams Communications 775-832-8500 360-668-3701 John.McLaughlin@pdl.com jennifer@cwcomm.org PDL BioPharma to Hold Annual Meeting of Stockholders on May 21, 2013 INCLINE VILLAGE, NV, March 6, 2013  PDL BioPharma, Inc. (PDL) (NASDAQ: PDLI) today announced that the company will hold its annual meeting of stockholders on Tuesday, May 21, 2013, at 10:00 a.m. Pacific Time for all stockholders of record on March 28, 2013. The meeting will take place at the Hyatt Regency Hotel in Incline Village, Nevada. About PDL BioPharma PDL pioneered the humanization of monoclonal antibodies and, by doing so, enabled the discovery of a new generation of targeted treatments for cancer and immunologic diseases. Today, PDL is focused on intellectual property asset management, investing in new income generating assets and maximizing value for its shareholders. For more information, please visit www.pdl.com. NOTE: PDL BioPharma and the PDL BioPharma logo are considered trademarks of PDL BioPharma, Inc.
